FILED
                                                                                      August 26, 2015

                                                                                      TICOURTOF
                                                                                  WORKERS' C0:\1PE~SATIO~
                                                                                         CLJ\DIIS

                                                                                        Time: 7:15 A..\1:




           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                          AT CHATTANOOGA

Timeka Smith,                                  )    Docket No.: 2015-01-0101
           Employee,                           )
v.                                             )    State File No.: 28566-2015
                                               )
Chattanooga Regional Transportation            )
Authority,                                     )
           Employer,                           )    Date of Injury: April 10, 2015
And                                            )
                                              )
Tennessee Municipal League Risk               )
Management Pool,                              )
          TPA/Insurance Carrier.              )     Judge: Thomas Wyatt
                                              )


 EXPEDITED HEARING ORDER FOR TEMPORARY PARTIAL DISABILITY
                   AND MEDICAL BENEFITS


        THIS CAUSE came on for hearing before the undersigned Workers'
Compensation Judge on August 4, 2015, upon the Request for Expedited Hearing filed by
Timeka Smith, the employee, on July 17, 2015, pursuant to Tennessee Code Annotated
section 50-6-239 (2014) to determine if the employer, the Chattanooga Regional
Transportation Authority (CARTA), is obligated to provide medical and temporary
partial disability benefits. Considering the positions of the parties, the applicable law, the
testimony of in-person witnesses, and the exhibits admitted into evidence, the Court
concludes that Ms. Smith is entitled to the requested temporary disability and medical
benefits.

                                        ANALYSIS

                                           Issues

       The parties marked numerous issues on the Dispute Certification Notice (DCN)
issued in this claim. Even if marked on the DCN, the Court did not decide an issue

                                              1
unless the parties presented it for determination at the Expedited Hearing. The parties
presented the following issues for determination at the Expedited Hearing:

          1. Whether Ms. Smith sustained an injury arising primarily out of and in the
             course and scope of employment;

         2. Whether Ms. Smith is entitled to an award of temporary partial disability
            benefits; and

          3. Whether Ms. Smith is entitled to medical benefits.

                                 Evidence Submitted

      The Court admitted into evidence the exhibits below:

          1. Affidavit of Timeka Smith;
          2. Affidavit of Michelle Vickers with the following exhibits:
                • First Report of Injury;
                • Choice of Physician form (C-42);
                • May 7, 2015 letter from Ms. Vickers to Dr. Terry Smith;
                • Records of Occupational Health Services/Dr. Terry Smith;
                • May 1, 2015 denial letter; and
                • Notice ofDenial of Claim (C-23).

          3.  Wage Statement;
          4.  Job Description (marked for identification only);
          5.  Dr. Smith's July 8, 2015 causation report;
          6.  Records of Occupational Health Services/Dr. Smith;
          7.  Causation report of Dr. Abdul Hafiz Eletr with attached article entitled
              "Diesel Exhaust";
          8. Records of Chattanooga Neurology Associates, PLLC/Dr. Eletr;
          9. Records of Premiere Health Care;
          10. Records of Parkridge Medical Center;
          11. Records of Parkridge Medical Center (unsigned records marked for
              identification purposes only);
          12. Statement of Activity Work Status forms;
          13. CARTA Memo;
          14. Work Order;
          15. Vehicle Repair History; and
          16. Gillig Training booklet.

      The Court designated the following as the technical record:

                                            2
            •   Petition for Benefit Determination (PBD), filed May 18, 2015;
            •   Dispute Certification Notice (DCN), filed June 30, 2015;
            •   Request for Expedited Hearing (REH), filed July 17, 2015; and
            •   Employer's Response in Opposition to Employee's Request for Expedited
                Hearing, filed July 23, 2015.

       The Court did not consider attachments to the above-listed exhibits and filings
unless admitted into evidence during the Expedited Hearing. The Court considered
factual statements in the above exhibits and filings, or any attachments to them, as
allegations unless established by the evidence.

        The following witnesses provided in-person testimony:

            •   Ms. Smith;
            •   Ronald Smith;
            •   Lyndra Robinson;
            •   DuanBush;
            •   David Smith;
            •   June Atkins; and
            •   Ronnie Hendrix. 1

                                          History of Claim

      Ms. Smith is a thirty-six-year-old resident of Chattanooga, Hamilton County,
Tennessee. (See PBD.) She has operated CARTA buses since 2007.

        On April 19, 2015, CARTA assigned Ms. Smith to operate Bus 502. (Ex. 1 at 1.)
Shortly after she began her route, Ms. Smith smelled fumes inside the bus. Id. She
testified that the bus eventually filled up with fumes. ld. Ms. Smith reported the fumes
to CARTA's dispatcher, Duan Bush. Id. Mr. Bush checked with CARTA's shop and
advised Ms. Smith it was safe to continue driving the bus. Id. Ms. Smith testified Mr.
Bush told her to shut the windows so the bus could "regenerate." !d.

        Ms. Smith continued on her route approximately fifteen minutes until she began
experiencing light-headedness, dizziness, headaches, difficulty breathing, and nausea.
(Ex. 1 at 2.) Ms. Smith stopped the bus when she needed to exit and vomit. Id. She
reported her problems to Mr. Bush, who instructed her to park the bus and wait for
assistance. ld. Ms. Smith remained at the scene approximately twenty minutes awaiting
the arrival of a supervisor and mechanics. !d. Ms. Smith vomited on multiple occasions
1
  Because he was not listed as a witness on the REH fonn, the Court limited Mr. Hendrix's testimony to his
introduction of subpoenaed records.

                                                    3
while waiting. !d.    The supervisor took Ms. Smith to Parkridge Medical Center for
emergent care. !d.

        CARTA referred the handling of Ms. Smith's claim to its workers' compensation
carrier. (Ex. 2 at 1.) An adjuster for the carrier offered Ms. Smith a panel, from which
she selected Dr. Terry W. Smith. (Ex. 2 at 2.) Following treatment visits on April 17 and
20, 2015, Dr. Smith submitted a Statement of Activity Work Status form on which he
marked the designation "Non-Determined" in response to an inquiry regarding the work-
relatedness of Ms. Smith's alleged injury. (Exs. 2 at 3-4; 6 at 4; 12 at 3-4.) In his April
20, 2015 treatment note, Dr. Smith wrote, "I am unable to definitively say whether this is
work related or not." (Ex. 2 at 13.)

       On May 1, 2015, Dr. Smith noted he discussed the causation issue with the
adjuster, who posed the causation question in terms of whether the injury was "50% of it
related to workers' comp." In response, Dr. Smith stated, "(t]here is no way I can say
causation." (Ex. 6 at 7.) Based on Dr. Smith's opinion, CARTA and its carrier denied
Ms. Smith's claim on May 1, 2015. (Ex. 2 at 4, 21, 22.)

       After the denial of her claim, Ms. Smith remained under Dr. Smith's care, but also
sought treatment from Dr. Abdul Hafiz Eletr, a neurologist. (Exs. 6, 7.) On July 5, 2015,
Dr. Eletr opined, in response to a causation letter sent by Ms. Smith's counsel, that the
symptoms Ms. Smith experienced beginning April 10, 2015, were work-related. (Ex. 6 at
1.) In the same document, however, Dr. Eletr stated the work-relatedness of Ms. Smith's
persistent headache and dizziness "this far out after [the] injury" was not as well-
supported by the medical literature. !d.

       On July 8, 2015, Dr. Smith submitted a report in which he stated that, based on a
consultation with Dr. Eletr, Ms. Smith's "acute symptoms of dizziness, nausea, vomiting
chest congestion, and headache is [sic] more than likely due to carbon monoxide/ diesel
fume exposure from the initial instance that is greater than 50%." (Exs. 5, 6 at 3.)
CARTA's adjuster confirmed that she received Dr. Smith's July 8, 2015 report, but only
after Ms. Smith had already filed her REH. (Ex. 2 at 5-6.)

        Ms. Smith did not work from the date of injury until July 10, 2015. Dr. Smith
restricted Ms. Smith from operating or driving machinery following visits on April 17,
April 20, May 1, and June 5, 2015. (Exs. 6 at 6, 9, 22-23; 12 at 2-4.) Dr. Smith released
Ms. Smith to return to work on July 8, 2015. (Exs. 6 at 4, 21; 12 at 1.)

       Ms. Smith filed a PBD on May 18, 2015, seeking medical and temporary disability
benefits. The parties did not resolve the disputed issues through mediation, and the
Mediation Specialist filed the DCN on June 30, 2015.



                                             4
                               Ms. Smith's Contentions

       Ms. Smith contends she suffered a disabling exposure to diesel fumes on April 10,
2015, while operating a CARTA bus. She claims she is entitled to temporary disability
benefits from April 11 to July 8, 2015. Ms. Smith also seeks reimbursement of out-of-
pocket expenses for treatment of her alleged injury and authorization for on-going
treatment.

                                CARTA's Contentions

       CARTA contends the Court should not consider the causation opinions of Drs.
Smith and Eletr because it is unclear whether they stated their opinions in view of the
causation definition set forth in the Workers' Compensation Law. CARTA also argues
Dr. Smith's causation opinion is unreliable because he earlier opined Ms. Smith's injury
was not work-related. As such, CARTA asserts Ms. Smith did not establish by medical
expert opinion that her injury arose primarily in the course and scope of employment.
Finally, CARTA contends Ms. Smith's absence from work from April 11 to July 10,
2015, may have resulted from a number of non-work-related conditions.

                       Findings of Fact and Conclusions of Law
                                             I
                                Standard Applied

        The Court shall not construe the Workers' Compensation Law remedially or
liberally in favor of either party, but shall construe the law fairly, impartially and in
accordance with basic principles of statutory construction favoring neither the employee
nor the employer. Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove
every element of his or her claim by a preponderance of the evidence in order to obtain
relief at an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-
0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App.
Bd. Mar. 27, 2015). At an expedited hearing, an employee has the burden to come
forward with sufficient evidence from which the trial court can determine that the
employee is likely to prevail at a hearing on the merits. I d.

                                       Factual Findings

        Upon consideration of the testimony of witnesses in open court, the exhibits
admitted into evidence during the Expedited Hearing, and the argument of counsel for the
parties, the Court makes the following factual findings:

          •   Ms. Smith was exposed to diesel exhaust while operating a CARTA bus on
              AprillO, 2015;
          •   Ms. Smith experienced dizziness, light-headedness, headaches, difficulty

                                            5
            breathing, nausea, and vomiting after the exposure;
          • Ms. Smith selected Dr. Terry Smith as her authorized treating physician
            (ATP) from a panel provided by CARTA's carrier;
          • Dr. Smith restricted Ms. Smith from operating or driving machinery
            following visits on April 17, April20, May 1, and June 15, 2015;
          • Dr. Smith released Ms. Smith to return to work without restrictions on July
            8, 2015;
          • Ms. Smith returned to work on July 10, 2015;
          • Ms. Smith's average weekly wage is $870.67;
          • Ms. Smith's compensation rate is $580.44 per week.

                              Preliminary Procedural Issue

        In its response to Ms. Smith's REH, CARTA requested the Court continue the
Expedited Hearing until Drs. Smith and Eletr have been deposed. The Court considered
this request prior to the beginning of the Expedited Hearing.

       The procedure set forth in Tennessee Comprehensive Rules and Regulations 0800-
02-21-.14 (2014) contemplates the expeditious scheduling of an Expedited Hearing. This
rule provides only five business days for the party opposing an REH to file responsive
information. See Tenn. Comp. R. & Regs. 0800-02-21-.14(1 )(b). The Court Clerk must
compile and transfer the court file to the judge within seven days of the filing of an REH.
See Tenn. Comp. R. & Regs. 0800-02-21-.14(1)(c).

       Medical depositions routinely require months to schedule. The Court fmds the
delay of an Expedited Hearing for the scheduling of medical depositions is contrary to the
intent of the rules that an employee who is not receiving benefits obtain a speedy hearing
to address the denial of benefits. Accordingly, the Court overruled CARTA's request to
continue.

                            Application ofLaw to Facts

                                    Causation

       The 20 13 reforms to the Workers' Compensation Law imposed new evidentiary
standards for proving the work-relatedness of an injury. Tennessee Code Annotated
section 50-6-102(13)(A) (2014) provides, "[a]n injury is 'accidental' only if the injury is
caused by a specific incident ... arising primarily out of and in the course and scope of
employment." Section 50-6-102(13)(B) provides, "[a]n injury 'arises primarily out of
and in the course and scope of employment' only if it has been shown by a
preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes." Section 50-6-102(13)(C) requires

                                            6
that the causation of an alleged work injury be "shown to a reasonable degree of medical
certainty," and section 50-6-102(13)(E) affords the ATP's causation opinion a rebuttable
presumption of correctness.

        The employee in a workers' compensation claim has the burden of proof on all
essential elements of a claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055,
2015 TN Wrk. Comp. App. Bd. LEXIS _slip op. at 4 (Tenn. Workers' Comp. App.
Bd. Aug. 18, 2015) (citing Tindall v. Waring Park Ass'n, 725 S.W.2d 935, 937 (Tenn.
1987)). At an Expedited Hearing, however, an employee need not prove every element
of his or her claim by a preponderance of the evidence in order to obtain relief. McCord
v. Advantage Human Resourcing, supra. Instead, an employee must come forward with
sufficient evidence from which the trial court can determine that the employee is likely to
prevail at a hearing on the merits. !d.

       At the Expedited Hearing, Ms. Smith presented substantial evidence corroborating
her claim of exposure to diesel exhaust fumes while operating a CARTA bus on April10,
2015. Ms. Smith's dispatcher, Duan Bush, testified that on April 10, 2015, Ms. Smith
reported fumes in her bus. Mr. Bush stated he called the shop about the reported problem
and then directed Ms. Smith to continue her route. He further testified that, fifteen to
twenty minutes later, Ms. Smith called to report that she needed relief because she was
sick, vomiting, and light-headed.

       CARTA driver David Smith testified that he drove Bus 502 on April 6, 2015, and
reported the strong presence of fumes. He testified the fumes made his eyes water and
caused difficulty breathing. Mr. Smith swapped the bus out before the end of his shift
due to the fume problem. CARTA drivers Lyndra Robinson and June Atkins testified
they drove Bus 502 in May 2015, and were sickened when exposed to heavy fumes in the
bus.

       Ms. Smith's husband, Ronald Smith, is a CARTA mechanic. He testified he
worked on Bus 502 prior to April 10, 2015, to diagnose reports of heavy fumes entering
the bus during operation. Mr. Smith testified he diagnosed the cause of the fume problem
on Bus 502 as clogged filters. Mr. Smith testified it was necessary to ship the bus to
another company to fix the filter problem and, to his knowledge, the problem was not
repaired before his wife's exposure to fumes on April10, 2015.

        Mr. Smith also testified that CARTA posted a memorandum, dated April10, 2015,
on an information board for mechanics. (Ex. 13.) The memorandum, identified a
problem with missing bolts in the engine compartment covers of CARTA buses. The
Memo continued, "do [sic] to this lack of proper maintenance an operator became ill this
morning and was removed from Bus 502 and taken to the hospital." !d. Mr. Smith
testified the engine compartments of CARTA's buses are not well-insulated, and that
fumes enter the buses when engine compartment covers are not secured by bolts.

                                            7
       The Court finds Ms. Smith will likely prevail at a hearing on the merits that she
suffered exposure to diesel exhaust fumes while driving a CARTA bus on April10, 2015.
The focus then becomes whether Ms. Smith has established by expert medical opinion
that her exposure to diesel exhaust caused her alleged injury.

        CARTA correctly points out that Dr. Smith initially did not state a causation
opinion because he had no basis on which to give a defmitive opinion because the
emergency providers did not test Ms. Smith's blood for carbon monoxide. (Ex. 6 at 6-9,
14, 22-23.) In his May 1, 2015 treatment note, however, Dr. Smith wrote, "I am leaning
more towards [the fact] she [Ms. Smith] did get a significant carbon monoxide exposure."
(Ex. 6 at 9.) After taking into account Dr. Eletr's opinion that Ms. Smith's initial
symptoms were related to her exposure to diesel exhaust (Ex. 7), Dr. Smith adopted the
same opinion. (Exs. 5, 6 at 3.) The Court considers Dr. Smith's circumspection in
arriving at his causation opinion a reason to trust his opinion, rather than a basis for
distrusting it.

       In his May 1, 2015 note, Dr. Smith wrote, "[c]onversation today with the adjuster.
They are trying to get me to state whether 50% of it related to workers' comp ... " (Ex. 6
at 7). In his causation report, Dr. Smith wrote Ms. Smith's symptoms are, "more likely
due to carbon monoxide/diesel fume exposure from the initial instance that is greater
than 50%." (Ex. 5.) (Emphasis added.) Dr. Smith clearly considered the correct statutory
standard in arriving at his causation opinion. The Court considers his causation opinion
rebuttably correct.

       Dr. Eletr's causation opinion is the same as Dr. Smith's and, as stated previously,
Dr. Smith formulated his opinion in consideration of Dr. Eletr's opinion. (Ex. 5.)
CARTA did not introduce an opinion that contradicted the opinions of Drs. Smith and
Eletr. Accordingly, the Court finds Ms. Smith came forward with sufficient evidence at
the Expedited Hearing to support a finding that, at a hearing on the merits, she will
prevail in establishing that she suffered injury on April 10, 2015, when exposed to diesel
exhaust fumes while driving a CARTA bus.

       CARTA attempted to establish that non-work-related conditions caused Ms.
Smith's symptoms. The Court is unpersuaded by this line of defense. The medical
records admitted into evidence indicate Ms. Smith's doctors performed tests ruling out a
number of potential non-work-related causes for the symptoms she experienced after her
exposure to diesel exhaust fumes on April 10, 2015. On April 23, 2015, Ms. Smith
underwent an abdominal ultrasound test for potential gallbladder disease, which was
normal. (Ex. 9 at 21.) On May 5, 2015, Ms. Smith underwent a myocardial perfusion
test, which was normal. (Ex. 9 at 17.) A June 25, 2015 MRI of the brain was normal.
(Ex. 8 at 6.) The Court finds these tests support Drs. Smith's and Eletr's opinions that
Ms. Smith suffered injury from her exposure to diesel exhaust fumes while driving a

                                            8
CARTA bus on AprillO, 2015.

                         Temporary Partial Disability Benefits

        To establish a prima facie case for temporary total disability benefits, an employee
must show that: ( 1) she was totally disabled and unable to work as a result of a
compensable injury; (2) that a causal connection exists between the injury and the
employee's inability to work; and (3) the duration of the period of the employee's
disability. Gray v. Cullom Mach. Tool & Die, Inc., 152 S.W.3d 439, 443 (Tenn. 2004).
Tennessee Code Annotated section 50-6-207(2) (2014) provides for temporary partial
disability benefits based on the "difference between the average weekly wage of the
worker at the time of the injury and the wage the worker is able to earn in the worker's
partially disabled condition."

       Dr. Smith restricted Ms. Smith from operating or driving machinery until he
released her to return to work on July 8, 2015. (Exs. 6 at 4, 21; 12 at 1.) There is no
proof that CARTA could accommodate those restrictions. In his May 1, 2015 note, Dr.
Smith opined that, if Ms. Smith's CT scan of the head revealed negative results, he would
release her to return to work. (Ex. 6 at 9.) Ms. Smith underwent an MRI of the brain on
June 25, 2015, which was negative. (Ex. 8 at 6.) Dr. Smith released Ms. Smith to return
to work following his visit of July 8, 2015, which was the visit following the receipt of
the negative MRI results. (Ex. 6 at 4.) On this basis, the Court awards Ms. Smith
temporary partial disability benefits from April 11 to July 8, 2015, a period of twelve
weeks and five days.

       The Wage Statement prepared by CARTA indicates Ms. Smith earned $35,465.34
in the fifty-two weeks preceding the date of injury. (Ex. 3.) The Wage Statement
indicates Ms. Smith earned no income or substantially less income than normal in a
continuous twelve-week period encompassed in the applicable fifty-two week earnings
period. (Ex. 3.) Ms. Smith testified she missed work during the subject period of time
due to leg surgery.

       In Russell v. Genesco, 651 S.W.2d 206, 209 (Tenn. 1983), the Supreme Court
approved language in its previous opinions that, "[w ]here one regularly employed earns a
given sum for a normal week it would be inequitable, in computing his compensation in
case of accident, to include those weeks when, on account of illness or because the plant
was shut down for repairs, his earnings are reduced." The Court accordingly will not add
in the twelve-week period of reduced or no earnings in calculating Ms. Smith's
compensation rate.

      After removing the subject weeks, the Court calculates Ms. Smith's average
weekly wage at $870.67, which equates to a compensation rate of $580.44 per week. Ms.
Smith testified, without contravention, she did not work during the period Dr. Smith

                                             9



                                                   ..             ...
restricted her from driving. Accordingly, the Court finds Ms. Smith was unable to earn a
wage during the period from April 11, 2015, to July 8, 2015. The difference between the
wage she was able to earn, zero, and her average weekly wage times two-thirds is
$580.44 per week.

                                Medical Benefits

       Tennessee law requires an employer to provide "free of charge to the employee
such medical and surgical treatment . . . made reasonably necessary by accident as
defmed in this chapter." Tenn. Code Ann. § 50-6.:.204(a)(l)(A) (2014). Ms. Smith
continued under Dr. Smith's care after CARTA denied her claim. Additionally, she came
under the care of Dr. Eletr for neurologic care. The Court finds that, after CARTA
denied her claim, Ms. Smith was justified in seeking medical care on her own without
CARTA's approval. Under the circumstances, Ms. Smith may continue care of her
compensable injury with either Dr. Smith or Dr. Eletr, or, at her election, a physician
selected from a panel compiled by CARTA. See generally Dorris v. INA Ins. Co., 764
S.W.2d 538, 540-41 (Tenn. 1989); McCord v. Advantage Human Resourcing, supra, at
*7.

      IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Ms. Smith's injuries shall be paid. CARTA or its workers'
      compensation carrier shall provide Ms. Smith with medical treatment for her
      injury as required by Tennessee Code Annotated section 50-6-204, to be initiated
      by CARTA or its workers' compensation carrier authorizing either Dr. Terry W.
      Smith or Dr. Abdul Hafiz Eletr as the ATP, or, if Ms. Smith requests, by providing
      her a panel of physicians as required by that statute. Ms. Smith and/or the medical
      providers shall furnish CARTA or its workers' compensation carrier medical bills
      for the charges incurred for compensable care.

   2. The amount of temporary partial disability benefits is $580.44 per week based on
      the difference between the amount she was able to earn in her partially disabled
      condition and her average weekly wage.

   3. Payment of past-due benefits of$7,379.88 shall be made for the period from April
      11, 2015, to July 8, 2015, twelve weeks and five days.

   4. This matter is set for an Initial Hearing on December 15, 2015, at 9:30 a.m.
      Eastern Time.

   5. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code

                                           10
       Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
       Employer must submit confirmation of compliance with this Order to the
       Bureau by email to WCCompliance.Program@tn.gov no later than the
       seventh business day after entry of this Order. Failure to submit the
       necessary confirmation within the period of compliance may result in a
       penalty assessment for non-compliance.

   6. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471 or (615) 532-1309.

       ENTERED this the 26™ day of August, 2015.


                                      ~ ~~~
                                Judge Thomas Wyatt
                                Court of Workers' Compensation Claims

Initial Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Thomas Wyatt, Court
of Workers' Compensation Claims at 9:30a.m. Eastern Time, on December 15, 2015.
You must call 615-741-3061 or toll-free at 855-747-1721 to participate in the Initial
Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.



                                         11
4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of lndigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appealing party shall file such position statement with the Court Clerk
   within three business days of the filing of the Expedited Hearing Notice of Appeal,
   specifying the issues presented for review and including any argument in support
   thereof. If the appellee elects to file a response in opposition to the interlocutory
   appeal, appellee shall do so within three business days of the filing of the
   appellant's position statement.




                                         12
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Expedited Hearing Order for
Temporary Partial Disability and Medical Benefits was sent to the following recipients by
the following methods of service on this the 26th day of August, 20 15.


 Name                      Certified   Via         Via    Service sent to:
                            Mail       Fax        Email
 Carmen     Y.     Ware,                           X      cyware@thewarelawfirm.com
 Attorney

 John Batson, Attorney                             X      jbatson@watsonroach.com




                                         P~ r m::~~
                                         Court o "Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov




                                             13